Citation Nr: 1442984	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial rating for a skin condition of the feet, to include onychomycosis, prior to March 22, 2012, and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from October 1984 to October 1987 and from September 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a bilateral skin condition of the feet, to include onychomycosis, effective March 16, 2007, and assigned a noncompensable rating.  An interim June 2012 rating decision assigned at 10 percent rating from March 22, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating in excess of 10 percent for bilateral skin condition of the fee remains in appellate status.

On substantive appeal received in June 2010, the Veteran marked the appropriate box to indicate that she wanted a videoconference hearing before the Board.  In September 2010, the Veteran contacted the RO to state that she wanted a hearing before the Board in Washington, D.C., rather than a videoconference hearing.  However, in June 2012, her representative indicated that she would accept a Travel Board or videoconference hearing.  She was scheduled for a videoconference hearing to be held July 12, 2012, but did not appear.  In a letter received on July 12, 2012, she requested that this hearing be rescheduled due to unspecified hardship and inability to attend.  After carefully reviewing the Veteran's motion, the Board found in September 2013 that the Veteran had not shown good cause for failing to appear for her hearing.  Pursuant to the Board's ruling, a Board hearing will not be rescheduled.

The Board notes that additional evidence was added to the record since the last adjudication; a waiver of initial RO consideration is included in the record.  See 38 C.F.R. § 20.1304.

FINDINGS OF FACT

1.  It is not shown that, prior to March 22, 2012, the Veteran's bilateral skin condition of the feet, to include onychomycosis, involved at least 5 percent of the entire body, or at least 5 percent of exposed areas, nor did it require systemic therapy, such as with corticosteroids or other immunosuppressive drugs.

2.  It is not shown that, as of March 22, 2012, the Veteran's bilateral skin condition of the feet, to include onychomycosis, involved at least 20 percent of the entire body, or at least 20 percent of exposed areas, nor did it require systemic therapy, such as with corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2012, the criteria for a compensable rating for bilateral skin condition of the feet, to include onychomycosis, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).

2.  As of March 22, 2012, the criteria for a rating in excess of 10 percent for bilateral skin condition of the feet, to include onychomycosis, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

The RO provided the Veteran pre-adjudication notice by letter dated in May 2007.  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral skin condition of the feet, to include onychomycosis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify is required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service and VA treatment records and provided the Veteran VA examinations in September 2008, March 2012, and July 2014.  The examination reports describe the service-connected skin disability in detail sufficient to allow the Board to make a fully informed determination.  (To the extent that the Veteran's onychomycosis could not separately be evaluated in March 2012 and July 2014, the Board notes that such is due to the Veteran's voluntary use of toe nail polish, which obscured the appearance of her toe nails.  The Board further notes that the "duty to assist" is not a one-way street; it is the Veteran's responsibility to co-operate in a meaningful manner by allowing the disability in question to be evaluated.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).)  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all claims received by VA on or after October 23, 2008.  As the Veteran filed her claim for benefits in March 2007 (and is rated under Code 7806) these amendments are not applicable.

The Veteran's service-connected bilateral foot condition (currently diagnosed as tinea pedis with onychomycosis) is rated by analogy (the rating criteria directs that tinea pedis is to be rated depending upon the predominant disability) as noncompensable under Diagnostic Code 7806, 38 C.F.R. § 4.118, prior to March 22, 2012, and 10 percent from that date. 

Under Diagnostic Code 7806, a noncompensable rating is assigned for dermatitis or eczema where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned for dermatitis covering at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  Higher ratings are assigned for greater coverage of dermatitis or greater use of systemic therapy.  Id.
 
At a March 2008 DRO hearing, the Veteran stated that her feet look scaly and dry and that her toenails are discolored.  She stated that her feet smell from wearing tennis shoes and that her toenails cause embarrassment when getting pedicures.

On September 2008 VA general medical examination, the Veteran reported that the "skin on the medial and the lateral aspect of the feet 'becomes dry and has scaliness and also becomes dark at times.'"  She also reported that the second toenail on her right foot gets soft, falls off, and regrows.  She reported receiving no prior medical treatment for her feet.  On physical examination, she had no visible rashes and minimal toenail onychomycosis, covering less than 1 percent of total body surface area.  

That same month, the Veteran was afforded a VA skin disease examination.  At that time, the examiner observed "dry skin and thickened, discolored toenails of both feet."  The examiner diagnosed mild onychomycosis of the toenails and, while there was no evidence of tinea pedis present, the examiner concluded that the Veteran's reported history was "consistent with an intermittent mild fungal infection."

VA treatment records from June to November 2010 note continued treatment with topical medications for bilateral tinea pedis and onychomycosis with symptoms such as pain between the toes, scaling and blisters on the soles of the feet, and thickened toe nails.  

On March 2012 VA examination, the examiner diagnosed the Veteran with tinea pedis, treated with an oral anti-fungal medication for 6 weeks or more (but not constantly) in the past 12 months and constant use of a topical medication.  On physical examination, there was scaling on the plantar aspect of both feet; evaluation of onychomycosis was not possible due to the use of nail polish.  The examiner concluded that "about 5" percent of the total body surface area was affected, and none of the exposed area.  The examiner opined that the skin disabilities of the bilateral feet did not impact the Veteran's ability to work.

On July 2014 VA skin examination, the Veteran was diagnosed with tinea pedis and onychomycosis, for which she takes prescribed topical medication, used for 6 weeks or more in the past 12 months, but not constantly.  The skin conditions were evaluated as covering less than 5 percent of the total body area, with no exposed areas affected.  The tinea pedis was described as "scaling and maceration on soles of both feet and borders, none interdigitally."  Again, the onychomycosis could not be separately evaluated due to the use of toe nail paint.  The examiner concluded that there was no impact from the skin conditions on Veteran's employability.

The Board finds that the VA treatment records and examination reports provide highly probative evidence against a compensable rating for the Veteran's bilateral skin disabilities of the feet prior to March 22, 2012, or in excess of 10 percent from that date.  Skin conditions rated under Diagnostic Code 7806 are evaluated based on the percentage of the entire body or exposed areas affected or the manner of treatment required; not the chronicity of the condition.  There is no evidence of record indicating that any diagnosed skin disability affected at least 5 percent of her total body area prior to March 22, 2012, or at least 20 percent from that date, or that any exposed areas (head, face, neck, hands) have been affected at any point during the appeal period.  In addition, although she uses topical medications and an oral anti-fungal for her skin disability, the Rating Schedule distinguishes such therapies from systemic therapy (e.g., oral corticosteroids or other immunosuppressive drugs) in assigning disability ratings, and systemic therapy is required for a higher schedular rating under Diagnostic Code 7806.  Although her onychomycosis could not be separately evaluated on the later examinations, the Board notes that she was evaluated at 10 percent for those time periods, which covers up to 20 percent of total body surface area affected.  (Also, as noted above, it was the Veteran's responsibility to allow such disability to be evaluated.)  Consequently, the Board finds that a compensable rating under Diagnostic Code 7806 is not warranted prior to March 22, 2012, nor a rating in excess of 10 percent from that date.  

The Board has also considered the applicability of alternative Diagnostic Codes for evaluating the Veteran's bilateral skin condition of the feet, but finds that the RO has appropriately rated the Veteran under Diagnostic Code 7806, as her symptoms are manifested by a dry, scaling, blistering skin (with some pain) requiring topical therapy and an oral antifungal.  There is no evidence that the head, face, or neck is involved, nor is there evidence of deep or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, and 7804.  Furthermore, without systemic therapy or involvement of at least 20 percent of exposed or total body area, a higher schedular evaluation would not be warranted under the Diagnostic Codes addressing other skin disabilities.  

Moreover, the record does not establish that the rating criteria are inadequate for rating the Veteran's skin disability of the feet such that an extraschedular rating is warranted.  The symptoms described by the Veteran, namely the areas affected by her skin disorder (to include the visual appearance), are contemplated by the schedular rating assigned and are not exceptional or unusual.  Thun v. Peake, 2 Vet. App. 111 (2008).  (The Veteran's DRO hearing testimony indicates that foot odor is due to wearing "tennis shoes"; it has not been attributed to her service-connected skin disabilities or noted on examination by any of VA examiners or the Veteran's treating VA practitioners.)  Furthermore, although the Veteran alleges employment interference due to other service-connected disabilities, there is no evidence that the Veteran's skin disability of the feet presents an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

Although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, nor has she claimed to be unemployable due to her bilateral skin condition of the feet or other service-connected disabilities.  In fact, the record indicates that the Veteran is employed.  (See, e.g., July 2014 VA sleep apnea examination, giving employment as a bail bond clerk.)  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable initial rating for a bilateral skin condition of the feet, to include onychomycosis, prior to March 22, 2012, or a rating in excess of 10 percent from that date is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


